Citation Nr: 1010386	
Decision Date: 03/18/10    Archive Date: 03/31/10

DOCKET NO.  04-07 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for lumbar spine 
degenerative disease.  

2.  Entitlement to service connection for residuals of a 
right foot fracture of the distal third of the third 
metatarsal and of the 5th phalanx.  

3.  Entitlement to service connection for a left foot/toe 
disorder.

4.  Entitlement to service connection for a right eye 
disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Taylor, Counsel
INTRODUCTION

The Veteran served on active duty from September 1965 to 
October 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 2002 rating decision.

This case has previously come before the Board.  Most 
recently, in November 2007, the matters were remanded to the 
agency of original jurisdiction (AOJ) for additional 
development.  The case has been returned to the Board for 
further appellate review.


FINDINGS OF FACT

1.  There is competent evidence tending to establish that 
lumbar spine degenerative disease is attributable to service.  

2.  There is competent evidence tending to establish that 
residuals of a right foot fracture of the distal third of the 
third metatarsal and of the 5th phalanx are attributable to 
service.  

3.  A chronic left foot disorder was not manifest in service 
and is not attributable to service.  

4.  The Veteran's decreased right eye visual acuity is due to 
refractive error, namely hyperopia, and is not the result of 
disease or injury for which VA compensation benefits may be 
awarded.


CONCLUSIONS OF LAW

1.  Lumbar spine degenerative disease was incurred in active 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2009); 38 
C.F.R. § 3.303 (2009).

2.  Residuals of a right foot fracture of the distal third of 
the third metatarsal and of the 5th phalanx were incurred in 
active service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2009); 
38 C.F.R. § 3.303 (2009).

3.  A chronic left foot disability was not incurred or 
aggravated in active service.  38 U.S.C.A. § 1110 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.303, 3.304 (2009).

4.  The criteria for establishing entitlement to service 
connection for a right eye disability are not met.  38 
U.S.C.A. § 1110 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 
3.306, 4.9 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must request that the 
claimant provide any evidence in his possession that pertains 
to the claim based upon 38 C.F.R. § 3.159(b).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this appeal.  
See 73 Fed. Reg. 23353 (final rule revising 38 C.F.R. 
§ 3.159(b) to rescind fourth element notice as required under 
Pelegrini II, effective May 30, 2008).  Thus, any error 
related to this element is harmless.  However, although this 
notice is no longer required, the Board notes that the 
Veteran was aware that it was ultimately his responsibility 
to give VA any evidence pertaining to the claims.  The June 
2002, March 2004, and December 2007 letters told him to 
provide any relevant evidence in his possession.  See 
Pelegrini, 18 Vet. App. at 120.  

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the Court found that the evidence established that 
the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claim, and found that 
the error was harmless, as the Board has done in this case).  

If any notice deficiency is present in this case, the Board 
finds that the presumption of prejudice on VA's part has been 
rebutted by the following: (1) based on the communications 
sent to the claimant over the course of this appeal, the 
claimant clearly has actual knowledge of the evidence the 
claimant is required to submit in this case; and (2) based on 
the claimant's contentions as well as the communications 
provided to the claimant by VA, it is reasonable to expect 
that the claimant understands what was needed to prevail.  
See Shinseki v. Sanders/Simmons, 129 S.Ct. 1696 (2009); 
Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d 
Cir. 1974) ("[N]o error can be predicated on insufficiency of 
notice since its purpose had been served.").  In order for 
the Court to be persuaded that no prejudice resulted from a 
notice error, "the record must demonstrate that, despite the 
error, the adjudication was nevertheless essentially fair."  
Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issues on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The claimant's service treatment records, 
VA medical treatment records, and identified private medical 
records have been obtained, to the extent available.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, 
relevant to the issues decided herein, is available and not 
part of the claims file.  The claimant was also afforded VA 
examinations in January 2008, July 2009, and August 2009.  
38 C.F.R. § 3.159(c)(4).  The records satisfy 38 C.F.R. 
§ 3.326.

The claimant was also sent a letter regarding the appropriate 
disability rating or effective date to be assigned in 
December 2007.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).

Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated in service.  38 
U.S.C.A. § 1110 (West 2002 & Supp. 2009).  Service connection 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces.  38 
C.F.R. §§ 3.303, 3.304 (2009).  Service connection may also 
be granted for arthritis when it is manifested to a 
compensable degree within one year following discharge from 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 38 C.F.R. 
§§ 3.307, 3.309.

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303 (2009).

For purposes of entitlement to benefits, the law provides 
that refractive errors of the eyes are developmental defects 
and not disease or injury within the meaning of applicable 
legislation.  38 C.F.R. §§ 3.303(c), 4.9.  In the absence of 
superimposed disease or injury, service connection may not be 
allowed for refractive error of the eyes, including 
astigmatism, even if visual acuity decreased in service, as 
this is not a disease or injury within the meaning of 
applicable legislation relating to service connection.  Thus, 
VA regulations specifically prohibit service connection for 
refractory errors of the eyes unless such defect was 
subjected to a superimposed disease or injury which created 
additional disability.  See VAOPGCPREC 82-90, 55 Fed. Reg. 
45711 (1990) (service connection may not be granted for 
defects of congenital, developmental or familial origin, 
unless the defect was subject to a superimposed disease or 
injury).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

Initially, the Board notes that there has been substantial 
compliance with the November 2007 remand.  Additional records 
have been associated with the claims file, to the extent 
possible, and the Veteran was afforded a VA examination.  
Thus, the Board is able to proceed with a determination.  

I.  Lumbar Spine Degenerative Disease

Initially, the Board notes that there has been a significant 
change in the law with the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326.  The Veteran's claim is being 
granted.  As such, any deficiencies with regard to VCAA are 
harmless and nonprejudicial.

The Veteran asserts that he has lumbar spine degenerative 
disease as a result of service.  Having reviewed the record, 
the Board finds the evidence to be in relative equipoise, and 
thus, a finding in favor of service connection is 
supportable.  

The Veteran is a combat veteran and his decorations and 
awards include a Purple Heart Medal.  In a May 2003 notice of 
disagreement, he reported having been blown off of the top of 
a trac vehicle injuring his back during service, and that he 
has had back pain since that time.  The Board notes that 
while the specific incident is not referenced in the service 
treatment records, the records document a lumbosacral sprain 
in July 1968, he hit his head when he fell off of a truck in 
April 1970, and on the accompanying medical history to the 
May 1971 separation examination report, the Veteran reported 
having recurrent back pain.  

In addition, on VA examination in April 2004, the diagnosis 
was chronic low back pain secondary to lumbar strain, and a 
November 2005 VA treatment record reflects that x-ray 
examination of the lumbar spine in April 2004 showed mild 
narrowing of L1-3 disc spaces, marginal osteophtyes at L1-4, 
and minimal retrolisthesis (4-5mm) L2 on L3, degenerative in 
nature, and documented pathology was noted in association 
with a long history of back pain.  An April 2004 VA PSD 
examination report notes a history of having been blown off 
of a trac vehicle during service, as well as treatment for 
the back during the 1970s, 1980s and 1990s, and a February 
2006 VA treatment record notes he had shrapnel removed from 
his back.

The January 2008 VA opinion is to the effect that it is 
indeterminate whether the etiology of the Veteran's lumbar 
spine degenerative disease is related to service or whether 
it is related to post-service factors, noting both relevant 
in-service findings and relevant post-service factors.  In 
this case, there is an in-service back injury, current lumbar 
spine degenerative disease, and competent evidence that tends 
to establish a nexus between the in-service injury and lumbar 
spine degenerative disease.  The Board notes that while there 
is some doubt in this case, having resolved all doubt in the 
Veteran's favor, service connection for lumbar spine 
degenerative disease is warranted.  

The evidence is in favor of the claim.  Consequently, the 
benefits sought on appeal are granted.  

II.  Residuals of a Right Foot Fracture of the Distal Third 
of the Third Metatarsal and of the 5th Phalanx

Initially, the Board notes that there has been a significant 
change in the law with the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326.  The Veteran's claim is being 
granted.  As such, any deficiencies with regard to VCAA are 
harmless and nonprejudicial.

The Veteran asserts that he has residuals of a right foot 
fracture during service.  Having reviewed the record, the 
Board finds the evidence to be in relative equipoise, and 
thus, a finding in favor of service connection is 
supportable.  

The Veteran is a combat veteran and his decorations and 
awards include a Purple Heart Medal.  In a May 2003 notice of 
disagreement, he reported that his toes were fractured during 
service in January 1968 when a 96-pound 155 mm projectile 
fell on his feet, and that he was treated in the field by 
battery medics.  A May 2005 VA treatment record reflects 
complaints of diffuse foot pain, with a diagnosis of 
arthralgia, and x-ray examination was noted to show of old 
fractures to the metatarsals.  

In addition, on VA examination in June 2009, the examiner 
noted evidence of an old well-healed, well-aligned fracture 
to the right foot at the distal third of his third metatarsal 
and of the 5th phalanx on x-ray examination.  The opinion 
provided is to the effect that due to the presence of well-
healed fractures, as well as non-traumatic degenerative 
changes, it was indeterminate whether the etiology of the 
Veteran's right foot symptoms were due to residuals of the 
in-service fracture or whether the symptoms were related to 
post-service factors.  

In this case, there is competent and credible evidence of an 
in-service right foot injury, x-ray evidence of an old right 
foot fracture, and evidence tending to establish a nexus 
between the in-service right foot injury and the residuals of 
a right foot fracture at the distal third of his third 
metatarsal and of the 5th phalanx.  The Board notes that 
while there is some doubt in this case, having resolved all 
doubt in the Veteran's favor, service connection for 
residuals of a right foot fracture of the distal third of the 
third metatarsal and of the 5th phalanx.  

The evidence is in favor of the claim.  Consequently, the 
benefits sought on appeal are granted.  

III.  Left Foot Disorder

The Veteran asserts that he has left foot disorder related to 
service.  Having reviewed the evidence, the Board finds that 
service connection for a left foot disorder is not warranted.  

The Veteran is a combat veteran and his decorations and 
awards include a Purple Heart Medal.  In a May 2003 notice of 
disagreement, he reported that his toes were fractured during 
service in January 1968 when a 96-pound 155 mm projectile 
fell on his feet, and that he was treated in the field by 
battery medics.  The Board accepts that a projectile fell on 
the Veteran's feet during service.  Thus, the issue is 
whether he has a current left foot disability related to the 
in-service injury.  

The August 2009 VA examination report notes evidence of 
degeneration as a bunion formation at the 1st metacarpal 
phalangeal joint, flat foot deformity, and calcaneal 
spurring.  No evidence of a prior fracture on x-ray 
examination was reported.  The examiner stated that it was 
most likely that the Veteran's left foot pain is due to a 
degenerative process that is not post-traumatic, noting a toe 
separator placed between his first and second toes had 
improved the left foot pain.  

In weighing the credibility and probative value of the 
evidence, the Board may favor one medical opinion over the 
other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing 
Owens v. Brown, 7 Vet. App. 429, 433 (1995)).  In determining 
the weight assigned to the evidence, the Board also considers 
factors such as the health care provider's knowledge and 
skill in analyzing the medical data.  See Guerrieri v. Brown, 
4 Vet. App. 467, 470- 71 (1993); see also Black v. Brown, 10 
Vet. App. 279, 284 (1997).  The Board notes that in a May 
2005 record, the VA nurse assessed arthralgia and no obvious 
arthritis was noted, and while some evidence on x-ray 
examination of old fractures to the metatarsals was noted, 
the examiner did not specify to which foot the findings 
pertained.  The Board notes while the VA x-ray examination 
report referenced is not associated with the claims file, the 
May 2005 x-ray notations are consistent with the August 2009 
x-ray examination findings pertaining to the right foot.  
Regardless, the competent and probative evidence does not 
establish a chronic left foot disability related to in-
service disease or injury.  

The September 1965 service entrance examination report shows 
that the feet were normal.  Service treatment records are 
negative for complaints or findings in regard to the left 
foot and at separation in May 1971, the feet were normal.  In 
addition, a January 1972 VA examination report notes normal 
big toe dorsiflexion tension test, dorsiflexion, plantar 
flexion, and resistance test of the feet.  Reflexes of the 
patella tendon and Achilles tendon were equal.  The initial 
findings in regard to the left foot are many years post 
service.  The Board notes that a significant lapse in time 
between service and post-service medical treatment may be 
considered as part of the analysis of a service connection 
claim and weighs against the claim.  See Maxson v. West, 12 
Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc).  

A determination as to whether the Veteran has current 
disability related to service requires competent evidence.  
The Veteran is competent to report his symptoms, to include 
pain.  As a layman, however, his opinion alone is not 
sufficient upon which to base a determination as to a 
relationship between service and current disability.  Rather, 
the Board must weigh and assess the competence and 
credibility of all of the evidence of record, to include the 
opinions to the contrary.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494- 95 (1992); See Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 
362, 368-69 (2005); Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); See Barr v. Nicholson, 21 Vet. App. 303 
(2007).  

In Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 
2009), the Federal Circuit stated that it had previously and 
explicitly rejected the view that competent medical evidence 
is required when the determinative issue in a claim for 
benefits involves either medical etiology or a medical 
diagnosis.  Instead, under section 1154(a) lay evidence can 
be competent and sufficient to establish a diagnosis of a 
condition when: a layperson is competent to identify the 
medical condition; the layperson is reporting a 
contemporaneous medical diagnosis; or lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Davidson reaffirms the holdings in 
Jandreau and Buchanan that VA must consider the competency of 
the lay evidence and cannot outright reject such evidence on 
the basis that such evidence can never establish a medical 
diagnosis or nexus.  This does not mean, however, that lay 
evidence is necessarily always sufficient to identify a 
medical diagnosis, but rather only that it is sufficient in 
those cases where the lay person is competent and does not 
otherwise require specialized medical training and expertise 
to do so, i.e., the Board must determine whether the claimed 
disability is a type of disability for which a lay person is 
competent to provide etiology or nexus evidence.  The Court 
has specifically indicated that lay evidence may establish 
the existence of a current disorder capable of lay 
observation, to specifically include varicose veins, 
tinnitus, and flat feet.  See Barr v. Nicholson, 21 Vet. App. 
303 (2007); Charles v. Principi, 16 Vet. App. 370, 374 
(2002); and Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  

In this case, the Board has accorded more probative value to 
the competent VA medical opinion.  The examiner reviewed the 
claims file, and provided a complete rationale for the 
opinion based on objective findings and reliable principles.  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently, the benefits 
sought on appeal are denied.  

IV.  Right Eye Disorder

The Veteran asserts entitlement to service connection for 
visual impairment on the right.  Having reviewed the 
evidence, the Board finds that service connection for right 
eye visual impairment is not warranted.  

Initially, the Board notes that the Veteran is a combat 
veteran and his decorations and awards include a Purple Heart 
Medal.  The provisions of 38 U.S.C.A. § 1154 (b) merely relax 
the adjudicative evidentiary requirements for determining 
what happened in service.  A disease or injury within the 
meaning of applicable legislation must be shown.  38 C.F.R. 
§§ 3.303(c), 4.9.

A determination as to whether the Veteran has current 
disability related to service requires competent evidence.  
The Veteran is competent to report his symptoms.  As a 
layman, however, his opinion alone is not sufficient upon 
which to base a determination as to a relationship between 
service and current disability.  Rather, the Board must weigh 
and assess the competence and credibility of all of the 
evidence of record.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494- 95 (1992); See Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 
368-69 (2005); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

In Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 
2009), the Federal Circuit stated that it had previously and 
explicitly rejected the view that competent medical evidence 
is required when the determinative issue in a claim for 
benefits involves either medical etiology or a medical 
diagnosis.  Instead, under section 1154(a) lay evidence can 
be competent and sufficient to establish a diagnosis of a 
condition when: a layperson is competent to identify the 
medical condition; the layperson is reporting a 
contemporaneous medical diagnosis; or lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Davidson reaffirms the holdings in 
Jandreau and Buchanan that VA must consider the competency of 
the lay evidence and cannot outright reject such evidence on 
the basis that such evidence can never establish a medical 
diagnosis or nexus.  This does not mean, however, that lay 
evidence is necessarily always sufficient to identify a 
medical diagnosis, but rather only that it is sufficient in 
those cases where the lay person is competent and does not 
otherwise require specialized medical training and expertise 
to do so, i.e., the Board must determine whether the claimed 
disability is a type of disability for which a lay person is 
competent to provide etiology or nexus evidence.  The Court 
has specifically indicated that lay evidence may establish 
the existence of a current disorder capable of lay 
observation, to specifically include varicose veins, 
tinnitus, and flat feet.  See Barr v. Nicholson, 21 Vet. App. 
303 (2007); Charles v. Principi, 16 Vet. App. 370, 374 
(2002); and Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  

The September 1965 service entrance examination report shows 
that the eyes were normal, and visual acuity was 20/20.  The 
Board notes that while an October 1969 record notes that he 
hit his eye with a wrench, fundiscopic examination was normal 
and no blood was noted.  The impression was traumatic iritis 
and conjunctivitis, and on ophthalmologic examination, the 
impression was corneal abrasion to the right eye.  In 
addition, in April 1970, the Veteran hit his head when he 
fell off of a truck, and an April 7 entry notes that he was 
hospitalized after striking the occiput and claimed loss of 
consciousness.  No neurological findings or symptoms were 
noted to have developed, and after observation for four days 
he was noted to be asymptomatic.  No headaches were noted at 
discharge, and the diagnosis was head trauma, no concussion.  
The May 1971 separation examination report shows that the 
eyes were normal, ophthalmoscopic examination was normal, and 
the pupils and ocular motility were normal.  Visual acuity 
was 20/20, and accommodation and field of vision were normal.  
Neurologic examination was normal, and on the accompanying 
medical history, he specifically denied having or having had 
eye trouble.

On VA examination in April 2004, no history of abnormalities 
of the eyes was noted.  In addition, while the Veteran 
asserted, in a May 2003 notice of disagreement, that a right 
eye disability is a result of concussions sustained during 
service in 1967 and 1969 in Vietnam, the April 2004 VA 
examiner noted no neurologic sequelae in association with the 
history of concussion noted at separation in May 1971, and 
specifically stated that the Veteran had no residuals of any 
concussion.  

In addition, while a September 2002 VA treatment record 
reflects visual acuity of 20/100, and the impression in 
October 2002 was asymptomatic peripheral chorioretinal 
atrophy with overlying vitreous floater, right eye, the 
August 2009 VA examiner stated that the Veteran had 
hyperopia, meaning that he is far sighted and simply needs 
glasses.  No cause for such was noted other than the shape of 
the Veteran's eye, which is stated to be congenital.  

Congenital or developmental defects, to include refractive 
error of the eye, as such, are not diseases or injuries 
within the meaning of applicable legislation.  See 38 C.F.R. 
§§ 3.303(c), 4.9 (2009).  In addition, the VA Adjudication 
Procedure Manual, M21-1MR, Part III, Subpart iv, Chapter 4, 
Section B provides guidance on evaluating conditions of the 
organs of special sense (i.e., the eyes).  Refractive errors 
are defined to include astigmatism, myopia, hyperopia, and 
presbyopia.  See M21-1MR, Part III, Subpart iv, 4.B.10.d.  

Thus, VA regulations specifically prohibit service connection 
for refractive errors of the eyes unless such defect was the 
subject of aggravation by a superimposed disease or injury 
which created additional disability.  See VAOPGCPREC 82-90 
(July 18, 1990) (cited at 55 Fed. Reg. 45,711) (Oct. 30, 
1990) (service connection may not be granted for defects of 
congenital, developmental, or familial origin, unless the 
defect was subject to a superimposed disease or injury).  
There is no showing of super-imposed right eye pathology that 
occurred in service.  The evidence reflects that right eye 
visual impairment is due to refractive error and congenital 
and developmental defects and not to acquired eye disability.  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently, the benefits 
sought on appeal are denied.  


ORDER

Service connection for lumbar spine degenerative disease is 
granted.  

Service connection for residuals of a right foot fracture of 
the distal third of the third metatarsal and of the 5th 
phalanx is granted.  

Service connection for a left foot/toe disorder is denied.  

Service connection for a right eye disorder is denied.  



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


